DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-24 are presented for examination. Applicant filed a request for continued examination (RCE) on 12/19/2020 amending claims 1, 3-5, 13, 16-17, and 24. In light of Applicant’s amendments, Examiner withdraws the previous § 112 and § 101 rejections. Examiner has, however, established new § 101 rejection for claims 1-24 in the instant Office action. 

Response to Arguments


§ 101 Rejection: Applicant argues that instant claims are patent eligible under Step 2A and under Step 2B of the Alice/Mayo test. Examiner respectfully disagree. Under Step 2A, all the claim elements either describe the abstract idea, or are additional elements that are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the 

Claim Rejections - 35 USC § 101




35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  






The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-16 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 17-24 is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-24 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-24, however, recite an abstract idea of buying and selling fractional real estate through equity sharing of a property digitally on the computer network. The creation of buying and selling fractional real estate through equity sharing of a property digitally on the computer network, as recited in the independent claims 1 and 17 belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 17 recite additional elements: “a processor” (claim 1), “a real estate portal” (claims 1 and 17), “a trust server connected to a storage device, wherein the storage device stores the documents or data as needed by the trust server” (claim 1), “a user device” (claim 1), “a user interface  displayed on the investor device provided by the real estate portal” (claims 1 and 17), “a memory for storing instructions” (claim 17), “a processor for executing a method in response to the stored instructions” (claim 17), “a real estate portal displayed on the user device” (claim 17), and “a block chain” (claims 1 and 17). These additional i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, “receiving details of the property inputted by a user” (claims 1 and 17) and “receiving an input from an investor searching for the property” (claims 1 and 17) limitations recite insignificant extra solution activity (for example, data gathering). Still further, “storing ownership data including fractional ownership of the investor based on number of equity shares purchased by the investor” (claims 1 and 17) limitation recites insignificant post solution activity. These additional limitations do not integrate the abstract idea of buying and selling fractional real estate through equity sharing of a property digitally on the computer network into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1 and 17 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 17 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: Individually, the additional elements of independent claims 1 and 17 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea of buying and selling fractional real estate through equity sharing of a property digitally on the computer network with a computerized system. The Applicant’s Specification describes these additional elements in a following terms:
[0037] FIG. 1 is a block diagram of an environment 100 related to at least some embodiments as disclosed herein. The environment 100 includes at least one buyer device, for example a buyer device 102. The buyer device 102 belongs to a buyer. The buyer, including renter, includes a person or an entity interested in a real estate property, for example residential real estate property and commercial real estate property. The buyer device 102 is connected to a network 106 via which the buyer accesses a real estate portal (not shown in FIG. 1) that supports equity sharing. The real estate portal can be a web portal, a mobile or web application, a website, or any other application that provides access to the real estate portal. Examples of the buyer device 102 include, but are not limited to, a personal computer (PC), a mobile phone, a tablet device, a personal digital assistant (PDA), a smart phone, a laptop, or any other computing device. 

[0038] The real estate portal is managed by a server 108. The server 108 includes various elements to manage workflows offered by the real estate portal. The server 108 is connected to a storage device 114 that hosts various databases pertaining to real estate properties, and other data needed for the real estate portal to support various workflows. Examples of the server 108 include, but are not limited to, computer, processor, or any other computing device.
 
[0039] The environment 100 also includes one or more investor devices, for example an investor device 104a to an investor device 104n. Each investor device corresponds to an investor. The investor is a person or an entity interested in investing in the real estate property. The investor obtains equity in the real estate property in return of the investment. The investor devices are connected to the network 106 via which the investors access the real estate portal that supports equity sharing. Examples of the investor devices include, but are not limited to, personal computers (PC), mobile phones, tablet devices, personal digital assistants (PDA), smart phones, laptops, or any other computing devices. 

[0040] The buyer, the investor, or a seller can individually or collectively be referred to as a user. 

[0041] In some embodiments, the environment 100 also includes a trust server (Buyer/Trustee server) 110 that acts as trust. The trust server 110 is connected to a storage device 112. The storage device 112 stores the documents or data as needed by the trust server 110. In some other embodiments, the trust server 110 can be a part of the server 108. 

[0042] Each device, such as the buyer device 102, the investor devices 104a to 104n, the server 108 or the trust server 110 shown in the environment 100, is configured with a non-transitory computer-readable medium, the contents of which causes to perform one or more steps of the method disclosed herein. 

[0043] The network 106 may include any suitable number or arrangement of interconnected networks including both wired and wireless networks. Examples of the network 106 include, but are not limited to, Local Area Network (LAN), wired network, wireless network, WLAN/Wi-Fi, WiMAX, Wide Area Networks (WANs) etc.
 
[0116] . . . The marketplace uses block chain to automate the exchange of fractional ownership interests by automatically verifying the owner identity and determining the property value. 

[0217] The example computer system 2800 includes a processor 2802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), a main memory 2804, and a static memory 2806, which communicate with each other via a bus 2808. The computer system2800 may further include a video display unit 2810 (e.g., a liquid crystal display (LCD) or a cathode ray tube (CRT)). The computer system 2800 also includes an alphanumeric input device 2812 (e.g., a keyboard), a user interface (UI) navigation device 2814 (e.g., a mouse), a disk drive unit 2816, a signal generation device 2818 (e.g., a speaker), and a network interface device 2820. 

This is a description of general-purpose computing system. Further, the elements of “receiving” and “storing” information to and from a user device amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1 and 17 receive data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 1 and 17 store information in memory. The courts have recognized “receiving” and “storing” functions as well-understood, routine and conventional when claimed in a merely generic manner. The additional elements of “receiving” and “storing” were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Therefore, the additional elements of independent claims 1 and 17 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 17 are non-statutory under 35 USC § 101 in view of step 2B of the test. 










Dependent Claims: Dependent claims 2-16 depend on independent claim 1; and dependent claims 18-24 depend on independent claim 17. The elements in dependent claims 2-16 and 18-24, which set forth or describe the abstract idea of buying and selling fractional real estate through equity sharing of a property digitally on the computer 
Conclusion of Dependent Claims Analysis: Dependent claims 2-16 and 18-24 do not correct the deficiencies of independent claims 1 and 17, and they are thus rejected on the same basis.


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-24 are rejected as directed to an abstract idea of buying and selling fractional real estate through equity sharing of a property digitally on the computer network without “significantly more” under § 101.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Graeve (2006/0248000 A1) discloses:
A method for creating, selling and servicing a contract for financing a homeowner's residential real estate property. The homeowner supplies a down-payment to fund a first portion of the purchase price of the homeowner's residential real estate property. A mortgage funds a second portion of the purchase price. The contract provides equity 



Poltorak (2008/0046353 A1) discloses:
Publicly traded securities and security derivatives are created based on underlying real properties, such as single family houses. An occupant of a house may be a majority holder of the public securities of a business entity owning the house. An exchange and a quotation system specializing in trading and quoting such securities may be implemented using computer systems. Various value metrics specific to real property may be used to screen the securities and to run a value fund of the securities.



Vlahoplus (7,130,825 B2) discloses:

This invention relates to electronic trading systems. More particularly, this invention relates to fractional ownership control systems and methods that provide for the electronic control of fractional ownership interests in personal property, real property and other legal interests.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691